DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to After Final communication filed on 7/26/2021.
Claims 1 and 3-19 are pending. Claims 1, 8 and 16 are the base independent claims.

Response to Arguments
Regarding finality of Office Action with respect to claim 1, Applicant files the in Remark: see page 7, adding “The previous office action did not propose an interpretation of the allegedly indefinite circumstances…”
--In response, Examiner explains that the original claim 2 was under U.S.C. §112(b) rejection because, in original claim “the measurements” was indefinite as it has no boundary on what is being measured.  Claim 2 was also rejected under U.S.C. §103 and the phrase is mapped to the prior art (see NF OA, page 7, under BRI, it reads on channel quality measurement of Cui). Therefore the phrase is interpreted under broadest reasonable interpretation and it is clearly recorded “with respect to the prior art applied in the rejection.”  Applicant subsequently amended the limitation into claim 1 as “generating the radio policy and the compute policy based on the measured data transmission delay, measured decoding errors, and measured processing system load.” Thus a new boundary is provided to the claim, so the patentable scope is changed.


--In response, Examiner explains Cui is not mapped to the limitation presented in the above argument, instead, Examiner relies on Yamamoto to teach the specific limitation (see FOA, page 6).
Applicant further argues: see pages 9-10, “neither Bull nor Yamamoto remedy Cui’s deficiencies…The Yamamoto modulating unit 212 operates on signals that are being transmitted to equipment..Therefore, contrary to the assertion in the Office Action.”
--In response, Examiner clarifies that the cited portion of Yamamoto is terminal 200 (see par [0108] & fig. 8 below), thus it is understood a signal (reads on claimed radio wave) is modulated at modulating unit 212 of a terminal 200 (reads on the claimed user equipment) before it is transmitted by the antenna 201 towards a base station (not shown in figure, which reads on the claimed radio access point).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore it is obvious in view of Yamamoto that “the one or more radio access points over the radio band” receives “samples of modulated radio waves” that is transmitted from “the user equipment.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474